DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference numbers 3201, 3202, 3203, 3204 provided in figure 5 of the drawings provided on 3/14/2022.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2018/153165 (Use US Pub 20200253063 as the translation) in view of Lee US Pub 20180190936.
Regarding claim 1, Jiang teaches, 
An electronic device comprising: 
A flexible display (element 1, comprises plurality of layers of the respective display such as window, touch panel, display pixel area, etc.) including a plurality of layers; and 
A first housing (figure 4-6, the middle housing element 3) structure and a second housing structure (element 4) having the flexible display mounted thereon (as seen in figure 4), the second housing structure coupled to the first housing structure (as seen in figures 4-6) and configured to slide in a first direction (figures 4 or figure 5 shows the coupling and the sliding direction) with respect to the first housing structure, 
Wherein the flexible display includes: 
A first region (region corresponding to where element 11 is indicated in figure 4); and
A second region (region corresponding to where element 12 is indicated in figure 4) extending from the first region in the first direction, 
Wherein the first region of the flexible display is supported by the first housing structure and the second housing structure and is configured to remain flat  (as seen in figure 3-4, such that first region being the top is supported by both of the housing structure 3/4), and at least part of the second region of the flexible display is configured to be curved and configured to be flat based on a sliding of the second housing structure (as seen between figure 4-5 the second region that is curved and unrolled to be flat based on the sliding of the second housing structure, similar to present application). 
Jiang does not teach wherein the second region has a higher flexibility; Wherein at least one of the plurality of layers has a first structure in the first region and has a second structure different from the first structure in the second region.
Lee in similar field of flexible electronic device teaches flexible display (Fig. 1 as a whole) including a plurality of layers (figures 1 and 4 shows multiple layers) and the flexible display includes a first region (region where element 1180 is indicated in figure 3) and a second region (element 1110 in figure 3) extending from the first region in the first direction and wherein the second region has a higher flexibility (figure 1-3, second region has a higher flexibility cause of the slits and that is the bending area), and wherein at least one of the plurality of layers has a first structure (as seen in fig 3, structure indicated by the openings 1111) in the first region and has a second structure (element 1107 in figure 3, being different than 1111) different from the first structure in the second region
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the flexible display of Jiang such that the display comprises the teaching of Lee of having second region with higher flexibility and different structures are provided with respect to first region and the second region, for the purpose of providing the desired flexibility and such structures in the layers of the flexible display will prevent an image distortion or transcription (paragraph 2 of Lee) on the flexible display.
Regarding claim 2, Jiang as modified by Lee teaches,
Wherein at least another part of the second region is curved (as seen in figure 4-5, at least portion of the second part that is wounded around element 6 and 2 is curved). 
Regarding claim 6, Jiang as modified by Lee teaches, 
Plurality of layers includes a base film (element 1000, figure 1-3, of Lee and any specific layer that corresponds to base of Jiang) disposed in the first region and the second region (element 1000 disposed across the entire device of Lee'936, fig 1) and disposed under the display panel (figure 1, 4 shows being under the display panel 100), and
Wherein the second region includes a pattern (figure 3 of Lee, shows the patterns extending in x and y-axis thereby depending on the perspective of how you interpret the pattern to be extending, they can be consider to be extending in x-axis or along the y-axis) extending in a second direction perpendicular to the first direction.
Regarding claim 7, Jiang as modified by Lee teaches,
Wherein the pattern includes a plurality of grooves (abstract of Lee, paragraph 58-59, grooves 1118) extending in the second direction.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2018/153165 (Use US Pub 20200253063 as the translation) in view of Lee US Pub 2018/0190936 further in view of Kim US Pub 2015/0029683.
Regarding claim 4, 
Jiang as modified by Lee teaches a plurality of layers includes a display panel disposed in the first region and the second region (Jiang's display panel is able to display images thereby at least one of the layers is a display panel; additionally, Lee figure 2, teaches display panel including pixel layers (paragraph 44)). 
Jiang as modified by Lee does not teach wherein a first plurality of light emitting elements that are disposed in the first region and a second plurality of light emitting elements that are disposed in the second region, and wherein the first plurality of light emitting elements has different dimension from the second plurality of light emitting elements. 
Kim in similar field of flexible display device teaches a first plurality of light emitting elements (figures 3, the pixels indicated by NP disposed in the non-folding area) that are disposed in the first region and a second plurality of light emitting elements (figure 3, pixels indicated by  BP3 or BP1, disposed in the folding area ) that are disposed in the second region, and wherein the first plurality of light emitting elements has different dimension (as seen in figure 3, the dimension of the pixels in the folding area and the non-folding area are different additionally, the spacing adjacent to each pixels is also different) from the second plurality of light emitting elements. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pixel arrangement of Jiang as modified by Lee such that the first plurality of light emitting elements has different dimension from the second plurality of light emitting elements, such modification will ensure the pixels are protected when the electronic device is operated between folding and unfolding state (paragraph 7 of Kim).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2018/153165 (Use US Pub 20200253063 as the translation) in view of Lee US Pub 2018/0190936 further in view of Lee US Pub 2016/0380033 (hereinafter Lee'033).
Regarding claim 5, 
Jiang as modified by Lee teaches plurality of layers as recited in claim 1. 
Jiang as modified by Lee does not explicitly teach one of the plurality of layers includes polymer film disposed in the first region and the second region. However, providing a specific material of Polymer film in a flexible display layers is not new. 
Lee'033 teaches at least one of the plurality of layers includes a polymer film (figures 3-4, window layer element 25 and paragraph 49) disposed in the first region and the second region. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the top layer (i.e. the window layer) of Jiang as modified by Lee to be polymeric film disposed in the first region and the second region as taught by Lee'033, for the purpose of providing the desired level of material property and protection property.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2018/153165 (Use US Pub 20200253063 as the translation) in view of Lee US Pub 2018/0190936 further in view of Lee et a. US Pub 2016/0181345 (hereinafter Lee'345; provided in the IDS).
Regarding claim 13, Jiang as modified by Lee teaches,
the plurality of layer includes a touch sensor layer (figure 1 of Jiang is a touch display thus touch sensor layer; additionally Lee figure 2, paragraph 44, touch electrode array), the touch sensor layer extends in the first region and the second region on the display panel (figure 1-2 of Jiang and figures 3-4 of Lee since the touch sensors are provided across the display). 
Jiang as modified by Lee does not teach a first wire configured to electrically connect the plurality of touch sensors, wherein the first wire includes a first portion disposed in the first region and a second portion disposed in the second region, and wherein the second portion of the first wire is formed in a pattern having a different shape from the first portion.
Lee'345 in similar field of flexible display teaches a touch sensor layer (fig 4, touch sensor layer 112) and a first wire configured to electrically connect the touch sensors, wherein the first wire (figure 3b, 6a, 6b, 8a) includes a first portion (first portion being the conductive lines provided in 6a-6b which are straight and corresponds to the non-bending area, such that the non-folding area is consider the first region) disposed in the first region and a second portion (figure 3b, 8a, second portion of the wire being the patterns area as seen in figure 3 which corresponds to the bending area, thereby the bending area is the second region) disposed in the second region, and wherein the second portion of the first wire is formed in a pattern having a different shape from the first portion (Figure 3b and 8b shows patterns of zigzag for the second portion and straight lines for the first portion figure 6a-b). 
wherein the plurality of layers include a touch sensor layer (element 23)  including a plurality of touch sensors and a first wire configured to electrically connect the touch sensors, wherein on the display panel, the touch sensor layer extends in the first region and the second region, wherein the first wire includes a first portion disposed in the first region and a second portion disposed in the second region, and wherein the second portion of the first wire is formed in a pattern having a different shape from the first portion.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the first wire as taught by Lee'345 including first portion corresponding to the first region and a second portion corresponding to the second region and the specific configuration of the pattern area respect to each region as taught by Lee'345 with the electronic device of Jiang as modified by lee such that the first wire are electrically connect the touch sensor and are in the pattern with respect to the bending areas, such modification will ensure that the overall structure of the electronic device of Jiang is flexible including the wiring parts, thereby enabling least resistive flexible display device, furthermore, by providing the pattern area for the wire at bending area, will ensure the durability of the wire.
Regarding claim 14, 
Jiang as modified teaches, wherein the second portion of the first wire is formed in a zigzag pattern (figure 3b, 8a-c, zigzag pattern).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang WO2018/153165 (Use US Pub 20200253063 as the translation) in view of Lee US Pub 2018/0190936 further in view of Lee et al. US Pub 2015/0266272 (hereinafter Lee'272).
Regarding claim 15, 
Jiang as modified by Lee teaches the plurality of layers includes a cover window (the top layer of figure 2 of Lee and top layer of Jiang) configured to form a surface of the electronic device, wherein the cover window includes a first portion disposed in the first region and a second portion disposed in the second region (the portion corresponding to the first region as described in claim 1 is consider the first portion of the cover window as described in this claim, likewise for the second portion and the second region).
Jiang as modified by Lee does not teach wherein the first portion includes a first window and a second cover window (i.e. double layered window structure). 
Lee'272 in similar field of electronic device teaches a portion of the cover window (figure 4) includes a first cover window (GL1) and a second cover window (GL2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the double layered window structure as taught by Lee'272 as the cover window of Jiang as modified by Lee, more specifically providing double layer window structure at the first portion of the cover window of Jiang as modified by Lee such modification will ensure to provide the desire foldability since double layer structure maybe more easily folded than a single layer window (Paragraph 97 of Lee'272).

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Primary reason for allowance for dependent claim 8 is the prior arts of record when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Claims 9-12 are allowable based on the dependency. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841